DETAILED ACTION

This office action is in response to the remarks and amendments filed on 5/3/21.  Claims 1-12 are pending.  Claims 1-12 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 9,782,015.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent describes an apparatus that is substantially the same as the claimed invention, including the structures of “a top surface, a bottom surface, and at least one side surface together forming an inflatable chamber,” “an abdominal opening,” and “a second inflatable chamber.”  The patent also recites “a covering” in claim 2, which reads on Applicant’s “support material” in the instant application, and discusses at least in the abstract that certain regions are “devoid of the ridges” as is recited in Applicant’s amended claims 9 and 11.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,737,999 to Halverson in view of US Patent D357,740 to Kennemore in further view of US Patent 3,378,862 to Skinner, or US Patent Application Publication 2017/0150835 to Siebje or US patent 5,068,936 to Blitzer.
Claim 1.  A support apparatus comprising: a top surface, a bottom surface, and at least one side surface comprising a support body (Halverson, Fig. 1, #3, also seen in Fig. 4, #43), wherein a distance between the top surface and the bottom surface along a length of the support body is least at an end of the leg receiving area (while Halverson, Figs. 2-5 teach an apparatus that is not flat, the specific contour of the surface is not described as the invention of Halverson is not directed to these aspects of the structure; however, Kennemore teaches a contoured body support, as seen in Figs. 1-2, wherein the leg portion is “least” thick, as claimed; furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the contoured shape of Kennemore to the apparatus of Halverson as an aesthetic design choice to optimize a user’s comfort, furthermore wherein the inflatable chamber is affixed to the support body (see Halverson, Figs. 1-7), and wherein a height of the inflatable chamber is equal to or higher than the top surface of the support body (Halverson, Fig.4, height of chamber #47 or #49 is greater than that of support body #43) and a support material configured to encircle and partially cover each of the top surface, the bottom surface and the at least one side surface, wherein the support material is disposed over the opening (Halverson does not teach the use of a sheet or mattress cover, however it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a mattress cover as taught by Skinner Fig. 1, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results; additionally it would have been obvious to use the mattress cover of Skinner in order to provide a sanitary means to remove and wash the cover while not soiling the underlying mattress of Halverson; alternatively it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a cover as taught by Siebje for the benefits described in Siebje paragraph [0008], that being “the novel and essential characteristic of absorbing the pressure and reducing wrinkle formation during sleep or rest as a shock absorber; uniformly distributes all the weight of the face on the pillow or mattress; relieves the Blitzer in order to provide a sanitary disposable means to protect the underlying mattress of Halverson).
Claim 9.  The support apparatus of claim 1 wherein an area surrounding the opening is devoid of the plurality of ridges (in the proposed combination of Halverson and Kennemore, in which ridges are located as seen in Kennemore Figs. 1, the combination of the prior art would yield an apparatus in which the opening is located approximately at the region that is devoid of ridges, therefore, the region around the opening would be devoid of ridges as claimed, moreover, it would have been obvious to place the ridges at any desired location as desired to maximize a user’s comfort).
Claim 11.  A support apparatus comprising: a top surface, a bottom surface, a first end, a second end, and at least one side surface forming a first inflatable chamber (Halverson, Fig. 1, #3; chambers are inflatable as discussed at least in the abstract), wherein the top surface comprises a plurality of ridges disposed horizontally across a width of the top surface (while Halverson, Fig. 1 teaches an apparatus that has longitudinal ridges, Halverson does not explicitly teach an apparatus that has ridges across a width; however, Kennemore teaches a contoured body support, as seen in Figs. 1-2, which includes horizontal ridges, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the contoured shape and ridges of Kennemore to the apparatus of Halverson as an aesthetic design choice to optimize a user’s comfort, furthermore Applicant has not disclosed that the specific claimed slope or ridges of the apparatus solves any stated problems or is for any particular purpose and it appears that the invention would perform equally a second inflatable chamber (Halverson, Fig. 4, any of # 47-49 are a second inflatable chamber) affixed to the first inflatable chamber (Halverson, Fig. 4, inflatable chambers #’s 47-49 are affixed to each other; also see Figs. 7-8), wherein a height of the second inflatable chamber is equal to or higher than the top surface of the first inflatable chamber (Halverson, Fig. 4, #’s 47-49 are taller than main body #43); and a continuous band of material sized to cover the Skinner Fig. 1, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results; additionally it would have been obvious to use the mattress cover of Skinner in order to provide a sanitary means to remove and wash the cover while not soiling the underlying mattress of Halverson; alternatively it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a cover as taught by Siebje for the benefits described in Siebje paragraph [0008], that being “the novel and essential characteristic of absorbing the pressure and reducing wrinkle formation during sleep or rest as a shock absorber; uniformly distributes all the weight of the face on the pillow or mattress; relieves the pressure on a localized wrinkle formation point; and allows a better blood circulation along the skin, without kneading it during rest …along with a great comfort to the users”, and additionally it would have been obvious to use the mattress cover of Siebje in order to provide a sanitary means to remove and wash the cover while not soiling the underlying mattress of Halverson; alternatively it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a cover as taught by Blitzer in order to provide a sanitary disposable means to protect the underlying mattress of Halverson; any of the teachings of Skinner, Siebje, or Blitzer read on applicant’s “band of material”).
Claim 12.  A support apparatus comprising: a top surface, a bottom surface, a first end, a second end, and at least one side surface forming a first inflatable chamber (Halverson, Fig. 1, #3, also seen in Fig. 4, #43) and a second inflatable chamber (Halverson, Fig. 4, any of # 47-49 are a second inflatable chamber), wherein a head of a user is configured to be positioned at the first end and feet of the user are configured to be positioned at the second end (Halverson, Fig. 2), wherein the second inflatable chamber is affixed to the first inflatable chamber and is independently adjustable from the first inflatable chamber (Halverson, Fig. 4, inflatable chambers #’s 47-49 are affixed to each other, see as least Figs. 7-8, and are independently adjustable, see at least Fig. 5 which shows cushions #’s 47-49 in various states of inflation), and wherein the top surface comprises a plurality of ridges disposed horizontally across a width of the top surface (while Halverson, Fig. 1 teaches an apparatus that has longitudinal ridges, Halverson does not explicitly teach an apparatus that has ridges across a width; however, Kennemore teaches a contoured body support, as seen in Figs. 1-2, which includes horizontal ridges, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the contoured shape and ridges of Kennemore to the apparatus of Halverson as an aesthetic design choice to optimize a user’s comfort, furthermore Applicant has not disclosed that the specific claimed slope or ridges of the apparatus solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any of the slope profiles provided in Halverson Figs. 2-5, or in Kennemore, Fig. 1, or any other contouring profile); a circular opening extending from the top surface to the bottom surface (Halverson Fig. 1, #13, also Fig. 4, #45; also see Figs. 6-7), wherein a distance between the top surface and the bottom surface is greater at the circular opening than at the second end, and wherein a distance between the top surface and the bottom surface is greater at the first end than at the second end (see Halverson, Fig. 4, wherein cushions #’s 47-49 are taller than #43; additionally regarding the difference in height between a first and second end of the apparatus, while Halverson, Fig. 1 teaches an apparatus that is not flat, the specific claimed contour of the surface is not described by Halverson; however, Kennemore teaches a contoured body support, as seen in Figs. 1-2, wherein the leg portion is less thick at a first end than at a second end; furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the contoured shape of Kennemore to the apparatus of Halverson as an aesthetic design choice to optimize a user’s comfort, and additionally Applicant has not disclosed that the specific claimed slope of the apparatus solves Skinner Fig. 1, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results; additionally it would have been obvious to use the mattress cover of Skinner in order to provide a sanitary means to remove and wash the cover while not soiling the underlying mattress of Halverson; alternatively it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a cover as taught by Siebje for the benefits described in Siebje paragraph [0008], that being “the novel and essential characteristic of absorbing the pressure and reducing wrinkle formation during sleep or rest as a shock absorber; uniformly distributes all the weight of the face on the pillow or mattress; relieves the pressure on a localized wrinkle formation point; and allows a better blood circulation along the skin, without kneading it during rest …along with a great comfort to the users”, and additionally it would have been obvious to use the mattress cover of Siebje in order to provide a sanitary means to remove and wash the cover while not soiling the underlying mattress of Halverson; alternatively it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a cover as taught by Blitzer in order to provide a sanitary disposable means to protect the underlying .
Claims 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,737,999 to Halverson and US Patent D357,740 to Kennemore, in view of US Patent Application Publication 2017/0150835 to Siebje.
Claim 2.  The support apparatus of claim 1 wherein the support material is a band that encircles the support apparatus (Siebje, Fig. 1.1; structures #2 and 3 comprise a band).
Claim 4.  The support apparatus of claim 1 wherein the support material is elastic (Siebje teaches the use of elastic material in paragraph [0008]). 
Claim 5.  The support apparatus of claim 1 wherein the support material, when positioned over the opening, is sized to extend partially into the opening (it is inherent that the upper surface, #2, of the apparatus of Siebje would be depressed somewhat when a user’s body is lying upon it; when placed on the mattress of Halverson, it is inherent that the upper surface of the apparatus of Siebje would extend partially into Halverson’s abdominal opening). 
Claim 7.  The support apparatus of claim 1 wherein the support material has a circumference that is greater than or equal to a circumference of the support apparatus (the apparatus of Siebje is intended to be placed around a pillow or mattress, as seen in Figs. 1.1 and 1.2; it is inherent that the band of Siebje must be larger than the pillow or mattress in order for this occur). 
Claim 8.  . 
Claims 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,737,999 to Halverson and US Patent D357,740 to Kennemore, in view of US Patent 3,378,862 to Skinner.
Claim 3.  The support apparatus of claim 1 wherein the support material is a material having a length and a width positioned on the top surface of the support apparatus (Skinner, Fig. 1, panel #18 has a length and a width). 
Claim 6.  The support apparatus of claim 1 wherein the support material completely covers the opening (Skinner, Fig. 1, panel #18 completely covers cavity #16 of Skinner, and in the proposed combination of Halverson and Skinner, would completely cover the opening of Halverson).
Claims 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,737,999 to Halverson and US Patent D357,740 to Kennemore, in view of US patent 5,068,936 to Blitzer.
Claim 3.  The support apparatus of claim 1 wherein the support material is a material having a length and a width positioned on the top surface of the support apparatus (Blitzer, Fig. 8, #64 has a length and a width). 
Claim 10.  The support apparatus of claim 1 wherein the support material has a first surface comprised of a non-slip surface (Blitzer teaches the use of a “midly sticky material” in at least the abstract, and further discusses the benefits of this non-slip surface in columns 1-2)







Response to Applicant's remarks and amendments

Regarding double patenting rejections, Applicant’s claim rejections do not appear to overcome the previous double patenting rejections.  Those rejections have been repeated in this office action.
Regarding prior objections to the specification, Applicant has amended the specification and the objections are withdrawn.
Regarding rejections under 35 USC 103, With respect to claims 1, 9, 11, and 12, Applicant argues on pages 7-10 of Applicant’s remarks that in the cited art does not teach the claimed invention.  Specifically Applicant argues that the art of Halverson (US Patent 4,819,287 to Halverson) teaches a ring/cushion that is foam.  Notwithstanding the propriety of the rejection, the current rejection is based on US Patent 4,737,999 to Halverson which clearly teaches inflatable ring cushions.  
Applicant further argues that Halverson’s rings are not removable and do not provide a central opening, however these limitations are seen at least in Halverson Fig. 6, (which is cited by Applicant as not teaching these limitations).  Applicant states that Halverson fails to teach “a central opening surrounded by an independently inflatable portion affixed to the main portion of the device.”  These limitations are clearly seen in Fig. 6 of Halverson, which teaches a removable ring #69, which is independently inflatable (column 4, lines 25-26), and which has a central opening (the void seen in Fig. 6, into which cushion #67 can be placed), and which is affixed to the main portion (see discussion of Velcro® in column 4, lines 20-45).
Applicant further argues that because Halverson teaches multiple removable concentric rings with a removable central cushion, that the teaching does not read on Applicant’s invention which always comprises a central hole, and which does not include a central cushion that could fill that hole.  Examiner respectfully disagrees with Applicant’s rationale.  That Halverson teaches a central cushion #67 in no way negates that Halverson also teaches a circular cushion #69 with a central hole.  That 
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673